Exhibit 10.1

CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT

This Confidential Separation and General Release Agreement (“Separation and
Release Agreement” or “Agreement”) is entered into by William Kelley
(“Employee”) and Venus Concept USA, Inc. (“Employer” or “Company”). Employer and
Employee may collectively be referred to herein as “Parties.”

WHEREAS, Employee had been employed by Employer pursuant to the terms of an
employment agreement between the Parties, executed March 24, 2017 (“Employment
Agreement”), a copy of which is attached hereto as Exhibit A;

WHEREAS, Employee and Employer agree that Employee’s last day of employment with
Employer shall be April 15, 2020 (the “Separation Date”);

WHEREAS, the Parties, desire to settle fully and finally all matters that have
been raised, or could have been raised, between them, including but in no way
limited to any matters that may arise out of Employee’s employment with the
Employer and Employee’s separation therefrom; and

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Separation and Release Agreement, Employee and Employer agree as
follows:

1. Final Pay. As of the Separation Date, Employee was relieved of all job
responsibilities in that Employee stopped performing Employee’s job.
Irrespective of whether Employee executes this Agreement, Employee shall be paid
as follows:

(a) On or before April 15, 2020, Employee’s unpaid regular gross salary through
the Separation Date in the amount of Ten Thousand, Four Hundred and Sixteen
Dollars and Sixty-Seven Cents ($10,416.67), less applicable federal and state
tax withholding and customary and statutory deductions.

(b) On or before April 30, 2020, the gross amount of Thirteen Thousand, Eight
Hundred and Eight Dollars and Zero Cents ($13,808.00), less applicable federal
and state tax withholding and customary and statutory deductions, which is the
gross amount of Employee’s unpaid Commission earned through the Separation Date
under the terms of your Employment Agreement and the law.

2. Expenses. Regardless of whether Employee executes this Agreement, Employer
will reimburse Employee for all authorized, reasonable and necessary
business-related expenses incurred by the Employee up to and including the
Separation Date pursuant to Company policy, provided Employee submits a manual
expense report, with supporting receipts, to Michele Thompson, Manager, Human
Resources; mthompson@venusconcept.com, by 5:00 pm EST on April 30, 2020.

3. Separation Payment. As consideration for Employee’s acceptance of the terms
and conditions of this Agreement, Employer agrees and covenants that it will pay
Employee the gross amount of One Hundred and Twenty-Five Thousand Dollars and
Zero Cents ($125,000.00),



--------------------------------------------------------------------------------

subject to applicable federal and state tax withholding and statutory deductions
(“Separation Payment”), payable in four (4) instalments as follows: (i) the
first installment in the amount of $62,500 which will be payable on the regular
payroll date following the Effective Date; (ii) the second installment in the
amount of $20,800, which will be payable on the last regular payroll date in the
month of July; (iii) the third installment in the amount of $20,800, which will
be payable on the last regular payroll date in the month of August; and (iv) the
fourth installment in the amount of $20,900, which will be payable on the last
regular payroll date in the month of September. Employee’s Separation Payment
will be reported by the Company on an IRS Form W-2. Employee acknowledges that
the Separation Payment is in addition to payments to which Employee is otherwise
entitled and Employee is not entitled to the Separation Payment unless the
Separation Agreement becomes effective.

4. Benefits. Employee’s participation in all Company benefit plans and
compensation arrangements, of any nature, will cease as of the Separation Date
except as provided herein.

(a) Irrespective of whether Employee executes this Separation and Release
Agreement, Employee’s participation in the Company’s group health insurance
plan(s) will continue with the same coverage levels and on the same terms and
conditions through the end of the day on April 30, 2020.

(b) If Employee accepts this Separation and Release Agreement and in
consideration therefore, provided it becomes effective under Paragraph 10(g),
health benefits will continue through the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) until April 30, 2021 at the Company’s expense.

(c) After April 30, 2020 or April 30, 2021, as applicable, Employee may be
eligible to continue coverage through the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), or state law equivalent, at Employee’s own
expense. Further information regarding COBRA continuation of coverage, or state
law equivalent, will be supplied to Employee under separate cover.

Employee may exercise all rights to other vested benefits, if any, in accordance
with the written terms of the applicable plans.

5. Equity. Employee and the Company agree that Employee holds 49,969 options
that will be vested as of April 15, 2020, which were granted to the Employee
pursuant to the Grant Letter(s) dated March 3, 2017 and August 9, 2017
(collectively, the “Stock Options”) under the terms of the Venus Concept Ltd.
2010 Employee Stock Option Plan (“Option Plan”). Subject to compliance with all
other terms of the Option Plan, including timely delivery of aggregate exercise
price, the Employee must exercise these Vested Stock Options by April 15,
2021. All unvested options granted to the Employee as of April 15, 2020, whether
granted under the Option Plan or any other incentive compensation plan of the
Employer or its parent company (Venus Concept Inc.) will immediately expire and
terminate on April 15, 2020, and the Employee shall not have any right in
connection to such outstanding unvested options.

 

2



--------------------------------------------------------------------------------

6. Unemployment Compensation. As further consideration for Employee’s acceptance
of the terms and conditions of this Separation and Release Agreement, and
provided it becomes effective under Paragraph 10(g), Employer agrees and
covenants that if Employee files a claim for unemployment compensation benefits,
Employer will not contest such claim.

7. Neutral Reference. As additional consideration for Employee’s acceptance of
the terms and conditions of this Separation and Release Agreement, and provided
it becomes effective under Paragraph 10(g), Employer further agrees and
covenants that, provided Employee’s future or potential employer contacts only
the Company’s Manager, Human Resources, the Company will furnish only the
following information in response to reference requests: (i) verification of the
fact that Employee worked for Employer; (ii) the dates of Employee’s employment
with Employer; and (iii) the title of Employee’s position while employed with
Employer. Employer further agrees that it will furnish no additional information
in response to appropriately directed reference requests, except as otherwise
required by law, as specifically requested in advance by Employee in writing, or
as already agreed by Employee with regard to Employer’s disclosure of the terms
of confidentiality, invention assignment, and/or non-solicit and non-complete
agreements.

8. General Release. Employee, for and on behalf of Employee and Employee’s
heirs, beneficiaries, executors, administrators, attorneys, successors, and
assigns shall forever waive, release, discharge, and covenant not to sue
Employer, its past, present, former and future parent corporations, owners, or
affiliates, including, but not limited to, Employer, and its subsidiaries,
divisions, successors, licensees, franchisees, assigns, and employees, officers,
directors, agents, insurers, and attorneys thereof (hereinafter also referred to
as the “Released Parties” or “Releasees”), from and for any and all of
Employee’s potential or actual causes of action, claims, demands, judgments,
damages, attorneys’ fees, expenses, costs, and liabilities of any kind
whatsoever arising from the beginning of time up to and including the Effective
Date (as defined in Paragraph 10(g), below) of this Agreement, which are known,
unknown, fixed, or contingent, including, but not limited to:

(a) Claims that Employer or any of the Released Parties violated or breached any
personnel policies, handbooks, contracts of employment (oral or written),
implied contracts, any other contracts or agreements, bonus or incentive or
commission plans, separation pay agreements (excluding this Agreement),
confidentiality agreements, or covenants of good faith and fair dealing;

(b) Claims arising out of laws governing the terms and conditions of employment,
such as laws relating to the payment of wages or discrimination, retaliation,
and/or harassment on the basis of age, race, color, sex, national origin,
ancestry, disability, medical condition, religion, marital status, parental
status, sexual orientation, veteran status, entitlement to benefits, or any
other characteristic protected by any applicable local, state or federal law,
ordinance or regulation, including but not limited to Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1966, the Civil Rights Act of 1971,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
National Labor Relations Act, the Americans with Disabilities Act, the Family
Medical Leave Act, South Carolina Human Affairs Law South Carolina’s Payment of
Wages Act, and any other federal, state, or local laws or regulations, as each
such law or regulation may be amended;

 

3



--------------------------------------------------------------------------------

(c) Claims involving alleged violations of public policy or common law,
including but not limited to claims for retaliatory discharge, whistleblowing,
negligent hiring or supervision, severance pay, breach of contract, wrongful
termination, tort, personal injury, invasion of privacy, defamation, intentional
infliction of emotional distress, negligent infliction of emotional distress,
adverse employment/personnel action, intentional interference with contract,
negligence, detrimental reliance, concealment, fraud, misrepresentation, and/or
promissory estoppel or any other common law tort, battery or contract causes of
action; and

(d) Claims, including whistleblower and qui tam actions and including any right
to recover personal gain, attorney fees, and expenses with respect to any such
claims, under any federal, state, or local laws that regulate participation in
any federal or state healthcare program, including, without limitation, the
federal Antikickback Statute, 42 U.S. Code § 1320a–7b, the Physician
Self-Referral Statute, 42 U.S.C. 1395nn, and the federal False Claims Act, 31
U.S.C. § 3729.

(e) However, it is agreed that Employee does not waive, release, or discharge
any claim that cannot be released or waived as a matter of law or any claim
Employee may have to receive benefits in which Employee is fully vested under
ERISA, if any. Nothing in this Agreement shall limit Employee’s right to
initiate or participate in a proceeding before any federal, state, or local
agency with jurisdiction (“Government Agency”) that involves any of the Released
Parties, such as with the South Carolina Department of Health and Human
Services’ (SCDHHS) Civil Rights Division or the Equal Employment Opportunity
Commission. To the extent permitted by law, however, Employee agrees to waive
the right to receive future monetary recovery directly from Employer, including
Employer payments that result from any complaints or charges that Employee files
with any Government Agency or that are filed on Employee’s behalf. Employee
waives any right to any monetary recovery or other relief from Employer should
any Government Agency pursue claims which arose on or before the date Employee
signed this Agreement. Also excluded from this release are any claims of a
breach of this Agreement or those that arise after Employee signs this
Agreement.

Employee fully understands that if Employee now has or ever had any kind of
releasable legal claims whatsoever against the Company or any of the Released
Parties, Employee is giving them up forever by entering into this Agreement,
even if Employee does not know about the claims when Employee enters into this
Agreement. Employee expressly waives all rights that Employee may have under any
law that is intended to protect Employee from waiving unknown claims and
Employee understands the significance of doing so.

9. Covenant Not to Sue. Employee, for and on behalf of Employee and Employee’s
heirs, beneficiaries, executors, administrators, attorneys, successors, and
assigns, represents and agrees that, except to the extent such right may not be
waived by law, Employee has not and will not commence or cause to be commenced
any legal action or lawsuit or otherwise assert or cause to be asserted any
legal claim seeking relief for any claim released or waived under Paragraph 7,
above. Employee agrees and represents that Employee will not be a class or
collective action representative against any of the Released Parties based on
the claims released in this Agreement, nor will Employee allow any such causes
of action to be brought on Employee’s behalf. Except

 

4



--------------------------------------------------------------------------------

as otherwise prohibited by applicable law, any lawsuit filed in violation of
this Agreement by Employee, for and on behalf of Employee or Employee’s heirs,
beneficiaries, executors, administrators, attorneys, successors, or assigns
shall automatically constitute a breach of this Agreement. Unless otherwise
prohibited by applicable law, Employee hereby assigns to Employer the right to
any and all monetary proceeds the Employee might be entitled to or receives as
the result of any claim that may be filed by any person or entity against the
Released Parties relating to the claims released in this Agreement.

10. Age Discrimination Waiver. Employee and Employer each agree and expressly
acknowledge that this Separation and Release Agreement includes a waiver and
release of all claims which Employee has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”), which prohibits discrimination on the basis of age and prohibits
retaliation. The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Separation and Release Agreement,
and Employee understands and acknowledges that:

(a) This Agreement is in writing in a manner that is understandable to Employee
and Employee has read and fully understands this Agreement.

(b) Employee is advised to consult an attorney before signing this Agreement.

(c) The waiver and release of claims under the ADEA contained in this Separation
and Release Agreement does not cover rights or claims that may arise after the
date on which Employee signs this Agreement.

(d) In exchange for signing this Agreement, Employee is receiving valuable
consideration in the form of, inter alia, Separation Payment and a month of
coverage under Employer’s group health benefit plan(s), as described in
Paragraphs 3 and 4(b) of this Agreement, and such consideration is not something
Employee would otherwise be entitled to receive unless Employee signs this
Agreement.

(e) Employee has Twenty-One (21) days after Employee is presented with this
Agreement to decide whether to sign this Agreement. If Employee elects to sign
this Agreement prior to the expiration of the 21-day period, Employee agrees
that Employee has made the decision to forego the remaining 21-day consideration
period voluntarily and with full understanding of Employee’s right to utilize
the entire 21-day period. Employee agrees that changes to this Agreement,
whether material or immaterial, do not restart this 21-day period. Once
executed, the Agreement must be promptly returned to Michele Thompson, Manager,
Human Resources; mthompson@venusconcept.com.

(f) Employee will have the right to revoke this Agreement within seven (7) days
of signing this Agreement. In order to revoke this Agreement, Employee must
submit written notice of Employee’s revocation to Michele Thompson, Manager,
Human Resources mthompson@venusconcept.com, such that the notice is received by
said person before the expiration of the seven (7) day revocation period.

(g) In the event of timely revocation of the Agreement, this Agreement shall be
cancelled and void, and neither Employee nor Employer shall have any rights or
obligations under

 

5



--------------------------------------------------------------------------------

it. Assuming no such timely revocation occurs, this Agreement becomes effective,
enforceable, and binding on the eighth day after it is signed by Employee
(“Effective Date”).

11. Entire Consideration. Employee agrees that the Separation Payment in
Paragraph 3, benefits provided in Paragraph 4(b), and promises made in
Paragraphs 5 and 6, above, (the “Consideration” for this Agreement) will be the
entire Consideration provided to Employee under this Agreement, and that
Employee will not seek any further remuneration from Employer for any other
wages, damages, injuries, penalties, expenses, actions, attorneys’ fees or costs
either individually or as part of a class in connection with the matters
encompassed by the Agreement. Both Employer and Employee agree that Employee is
not otherwise entitled to the Consideration referenced in Paragraphs 3, 4, 5 and
6 of the Agreement and that it constitutes sufficient consideration for the
promises and releases contained in this Agreement.

12. Additional Representations and Covenants by Employee. In support of this
release and as an express condition of the Company’s willingness to enter into
this Agreement and provide the consideration specified above, Employee
furthermore covenants and represents that: (i) with payment of the amounts set
forth in Paragraph 1 of this Agreement, Employee has or will have been paid all
wages owed to Employee by the Company under the Fair Labor Standards Act and/or
any other governing wage and hour law, and (ii) Employee has reported to the
Company any and all known work-related injuries incurred by Employee during
employment that could be the basis for a workers’ compensation or other claim
against the Company or any of the Released Parties as of the signing of this
Agreement. Employee furthermore acknowledges that Employee has no knowledge of
any actions or inaction by the Releasees or by Employee that Employee reasonably
believes could possibly constitute a basis for any claimed violation of any
federal, state or local law, any regulation or rule promulgated by any
administrative body or any common law.

13. Cooperation. Employee agrees to cooperate fully with the Company and its
legal counsel (including inside and outside counsel) in connection with any
action, proceeding, or dispute arising out of matters in which Employee was
directly or indirectly involved while serving as an employee of the Company.
This cooperation shall include, but not be limited to, meeting with, and
providing information to, the Company and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Company’s legal counsel, and being available to testify truthfully by affidavit,
declaration, in depositions, or in any other forum on behalf of the Company. The
Company agrees to reimburse Employee for Employee’s reasonable and necessary
out-of-pocket expenses associated with such cooperation.

In the event Employee receives a subpoena, deposition notice, interview request,
or any other inquiry, process or order from any person or entity relating to any
civil, criminal or administrative investigation, suit, proceeding or other legal
matter relating to the Company, Employee agrees to promptly notify the Company’s
Manager, Human Resources by telephone and in writing. Additionally, in the event
Employee receives such an inquiry which may reasonably be construed to require
the disclosure of Confidential Information, Employee shall promptly: (a) notify
the Company’s Manager, Human Resources of the document or information being
requested; (b) provide the Company’s Manager, Human Resources with a copy of the
inquiry; and (c) provide reasonable cooperation with the Company to protect
Confidential Information. Nothing in this Paragraph 12 shall be construed to
prohibit Employee from testifying truthfully in any legal proceeding.

 

6



--------------------------------------------------------------------------------

14. Confidential Information.

(a) Employee acknowledges that in the course of Employee’s employment with
Employer, Employee gained access to and gained possession of Employer’s
Confidential Information (as defined below). Employee agrees to keep all
Confidential Information strictly confidential and not to use Confidential
Information for any purpose or disclose Confidential Information to any person
or entity either during the period of Employee’s employment with Employer,
except as required by law, or as expressly authorized by and for the benefit of
Employer and in the course of Employee’s duties, or at any time after Employee’s
employment with Employer ends. Employee acknowledges that Employee is not
prohibited, however, from reporting possible violations of law in good faith to
government agencies, or making other disclosures that are compelled by the legal
process or protected under the whistleblower provisions of federal or state law
or regulation. Employee understands and acknowledges that if Employee violates
any provisions of this Paragraph, Employer is entitled to all remedies available
under statutory and common law.

(b) The phrase “Confidential Information” includes, but is not limited to,
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, pricing and
pricing strategies, customer lists and customer information (including, but not
limited to, customers of Employer with whom Employee had contact during
Employee’s employment with Employer), software, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, finances, or other
business information disclosed to Employee by Employer either directly or
indirectly in writing, orally, or by drawings or observation of parts of
equipment.

(c) Employee shall not be held criminally or civilly liable under any U.S.
Federal or State trade secret law for the disclosure of a trade secret that is
made (a) (i) in confidence to a U.S. Federal, State or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. If Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law may
disclose the Company’s trade secrets to his or her attorney and use the trade
secret information in the court proceeding if the individual: (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order. Nothing in this Paragraph affects
the scope of released claims or promises set forth in Paragraphs 7, 8, and 9 of
this Agreement.

(d) By signing this Agreement, Employee incorporates and reaffirms any
confidentiality obligations of Employee set forth in the Non-Competition,
Non-Solicitation, Confidentiality and Assignment of Inventions Agreement
contained in the Employment Agreement. Notwithstanding the foregoing, the period
for which for purposes of Section 4 (Non-Competition) of the Employment
Agreement, the definition of ”Restricted Period” is hereby amended to be equal
to the period of time starting from the Executive’s employment with the Company
and for a period of six (6) months thereafter.

15. Confidentiality of Agreement. Employee and Employer agree that the terms and
conditions of this Separation and Release Agreement shall remain strictly
confidential. Employee

 

7



--------------------------------------------------------------------------------

further agrees not to disclose or publish to any third party, other than
Employee’s legal counsel, tax advisor, accountant, or immediate family members,
the terms and conditions of this Agreement or the content of any payments made
to Employee or on Employee’s behalf as a result of this Agreement, except as may
be required by law. The Employee acknowledges and agrees that if the Employer
needs (for securities law purposes) to make disclosures of the terms and
conditions of this Separation and Release Agreement the Employee expressly
consents to this.

16. Non-Disparagement. Employee will not make any disparaging or defamatory
comments about Employer, any of the Released Parties, or any of its or their
officers, directors, employees or agents, or concerning any of its or their
products or services.

17. Restrictive Covenants. By signing this Agreement, Employee incorporates and
reaffirms the non-competition and non-solicit obligations of Employee set forth
in the Employment Agreement. Notwithstanding the foregoing, the period for which
for purposes of Section 4 (Non-Competition) of the Employment Agreement, the
definition of ”Restricted Period” is hereby amended to be equal to the period of
time starting from the Executive’s employment with the Company and for a period
of six (6) months thereafter.

18. Return of Documents and Property. Any documents and property in any way
related to Employer and/or its customers remain the sole and exclusive property
of Employer. Employee warrants and represents that Employee has or will by the
end of the day on Friday, April 17, 2020, return to Employer all such documents
and property in Employee’s possession including, but not limited to, any
Employer issued technology devices, e.g., phones and laptops, electronic storage
devices, e.g., thumb and flash drives, and all Employer sales, art, marketing,
promotional, and other materials and documents, including all Confidential
Information.

19. Enforcement. If Employee breaches any promises in this Agreement, Employer
will have, without limiting any other remedy or right available at law or in
equity, the right to a temporary and permanent injunction restraining any such
breach, without any bond or security being required. In any such proceeding,
Employee waives any defense that Employer had an adequate remedy at law or that
the injury suffered as a consequence of such breach is not irreparable. The
prevailing party will also be entitled to recover reasonable attorney’s fees and
other costs in a proceeding to enforce any of the provisions of this Agreement.

20. No Admission of Liability. Employer and Employee agree that nothing in this
Agreement is an admission or evidence of any wrongdoing. This Agreement may not
be introduced into evidence except in a proceeding to enforce it.

21. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of South Carolina without reference to its conflicts
of law rules. Any suit, claim, or other legal proceeding arising out of this
Agreement shall be brought in the appropriate federal or state courts located in
the State of South Carolina and both Employee and Employer hereby submit to
personal jurisdiction in the State of South Carolina and to venue in such
courts.

22. Binding Agreement. This Agreement shall be binding on the Parties and upon
their heirs, administrators, representatives, executors, successors and assigns
and shall inure to

 

8



--------------------------------------------------------------------------------

their benefit and to that of their heirs, administrators, representatives,
executors, successors and assigns.

23. Attorneys’ Fees. In the event of a default or breach of this Agreement, the
Parties expressly acknowledge that any and all attorneys’ fees and expenses
incurred in any proceeding brought to enforce this Agreement shall constitute
part of the damages recoverable for any such breach. Therefore, the prevailing
party in any action to enforce this Agreement, in addition to any other relief
granted, shall be entitled to recover reasonable cost, including, without
limitation, attorneys’ fees, expenses and costs.

24. Entire Agreement. This Agreement contains the entire agreement and
understanding between Employee and Employer concerning matters it describes, and
supersedes all previous agreements, discussions, negotiations, understandings,
and proposals of the parties, with the exception of any confidentiality
agreement, invention assignment agreement, non-solicit and non-complete
agreement, or agreement to arbitrate which remain in full force and effect,
regardless of whether expressly incorporated into this Agreement by reference
herein. This Agreement may not be modified, altered or changed except by an
express written document signed by all parties hereto, wherein specific
reference is made to this Agreement.

25. Interpretation of Agreement. The Parties agree that they each have
participated in the drafting of this Agreement, and that, as a result, this
Agreement shall not be construed in favor of or against any party hereto.

26. Severability. The paragraphs and provisions of this Agreement are severable;
if any paragraph or provision is found unenforceable, the remaining paragraphs
and provisions will remain in full effect.

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

28. Voluntary Agreement. By their respective signatures, the Parties acknowledge
that: 1) they have carefully read and fully understand all the provisions of
this Agreement; 2) they are voluntarily entering into this Agreement with full
knowledge of the rights they may be waiving; 3) they have entered into this
Agreement knowingly and voluntarily and based on their own judgment; and 4) they
have not relied upon any representations or promises not contained in this
Agreement.

[Signature page to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Separation and Release
Agreement as of the date specified below.

 

WILLIAM KELLEY     VENUS CONCEPT USA INC.

/s/ William Kelley

     

William Kelley

 

Date: April 30, 2020

    By:  

/s/ Domenic Serafino

    Printed Name:   Domenic Serafino     Title:   CEO     Date:   April 30, 2020

 

10



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT

 

11